Citation Nr: 1730525	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  14-15 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection attention-deficit/hyperactivity disorder (ADHD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Drew Early, attorney


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
	INTRODUCTION

The Veteran served on active duty in the United States Army from April 1965 to December 1968 and from July 1970 to December 1987.  His award and decorations include the Purple Heart Medal.

These matters come before the Board of Veterans Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A videoconference hearing was held before the undersigned Veterans Law Judge in March 2017.  A transcript is of record.

The Board notes that, during the March 2017 hearing, the Veteran's representative attempted to raise the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, as explained at the hearing, that issue is not currently on appeal.  If a claimant or the record reasonably raises the question of whether a veteran is unemployable due to the disability for which an increased evaluation is sought, then part and parcel to that claim for an increased evaluation is whether entitlement to a total disability evaluation based upon individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, there are no increased evaluation claims on appeal.  Thus, the Board finds that the issue of entitlement to TDIU is not currently in appellate status, and no further action is necessary.  If the Veteran and his representative wish to file a claim for TDIU, they are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary. 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

The Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD. See Clemons v Shinseki, 23 Vet App 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).
This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this claim should take into consideration the existence of the electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

At the March 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to service connection for ADHD.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for the issue of entitlement to service connection for ADHD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204 (c). 

At the March 2017 Board hearing, the Veteran withdrew his appeal as to the issue of entitlement to service connection for ADHD. Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim. Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal for the issue of entitlement to service connection for ADHD is dismissed.


REMAND

Although the Veteran testified at the March 2017 hearing that he had stopped VA treatment three years earlier, he later indicated in an April 2017 statement that he had been seen by a VA physician in April 2016.  It is also unclear from the April 2017 statement as to whether he may have had any other treatment through VA in the last several years.  The claims file does contain some VA treatment records dated in 2015, but it does not include more recent VA treatment records, such as a record from the April 2016 examination.  Thus, on remand, the AOJ should obtain any outstanding VA medical records. See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (holding that sufficiently identified VA treatment records must be obtained regardless of relevance).

In addition, the Veteran was afforded a VA examination in June 2013 in connection with his claim for service connection for an acquired psychiatric disorder.  The examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, but instead had ADHD.  However, the evidence of record documents various diagnoses of psychiatric disorders, which the examiner did not address.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any and all psychiatric disorders that may be present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). Expedited handling is requested.)

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have treated him for a psychiatric disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA medical records, including any records dated from 2015 to the present.

2.  After completing the foregoing development, the The Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder(s) that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, private evaluation reports, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders present during the appeal period.  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed. 

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to combat and fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2016). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of any additional evidence received. If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).
  


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


